Title: To George Washington from Benjamin Tallmadge, 19 September 1780
From: Tallmadge, Benjamin
To: Washington, George


                        

                            
                            Sir
                            Greenfield Tuesday morning 6 oClock 19 Septr 1780
                        
                        I have been impatiently waiting at this place for some time for the Arrival of C—’s Dispatches, which have
                            this instant come to hand; A very heavy Gale of wind prevented the boat from crossing by the time appointed—I hope the
                            enclosed may be satisfactory. I shall inform Genl Heath of what respects the French Army at NPort, agreeable to your
                            Excellency’s orders.
                        Enclosed is an Acct of Expences from C—.  Man is obliged always to ride to N.Y. from
                                 where the boat lands, & wait C—’s answer, his Expences on the road & in
                            the City for himself & horse must be very considerable, Your Excellency will furnish such supplies, in
                            answer to the Enclosed, as may be judged necessary.
                        I had the honor, last night to receive your Excellency’s favor of the 16th inst the Contents of which shall
                            be duly forwarded to C— Junr. I have the honor to be, with great Regard, Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge

                        
                     Enclosure
                                                
                            
                                
                                    15 September 1780
                                
                            
                            The cause of my not writing last Week proceeded from an indisposition of Body which prevented me
                                gaining any intelligence that might be thought acceptable, Since which have received an Order for the attaining a Plan of
                                Brooklyn fort, which I  to Say I have not been able to accomplish. It is a more arduous Undertaking than you imagine, as great
                                Notice is taken of those who approach near their Works, but this Obstacle Shall not deter me from making an Attempt
                                next Week for that Purpose—The exact Position of the Troops composing this Garrison is also difficult to be
                                ascertained; Neither would it be of much Advantage to know at this Time as their intended movement will derange the
                                present Order of the Army. This Expedition will take Place in the Course of a few days, perhaps within a fortnight, & is destined for Virginia
                                (according to the best information), & it is said at Head Quarters that the principle view in this manoeuver is to
                                    rescue the Convention Army—I am told by an intelligent Person, that Sir Henry Clinton has
                                given an invitation to the Refugees, & Exiles of the States of Virginia and Maryland to return to their respective
                                homes under  an Escort of this detachment, & in consequence many are making ready to embark with their families. Ten
                                Pieces of Cannon, for Field fight were Selected a few days Since for this purpose, & according to the best Calculation
                                I could form (en passant) there were near One hundred cannonades lying at the foot of the Albany Pier ready to be put on
                                board each of which Carry a Twelve pound Ball—The Schooners and small Brigs, which are constructed for transporting
                                horses and Camp Furniture will probably be armed in this Manner, as they are more easily managed, two Men only being
                                requisite to Each Piece—Great quantities of Forage were this day brought from the magazines to the Wharves, (which
                                indicates the departure near at hand)—This Body is to consist of 8 Regular Regiments, to be Strengthened by draughts from
                                the new Choirs, which are to act as Infantry. The whole will amount to near 5000 men. The late Accts from the Southward of Genl Greene’s defeat has elated them exceedingly, especially asYou acknowledge So great a Loss as the most  look upon the Rebellion to be in a Manner almost           & are Sanguine to be on the most favorable event of the Expedition—A late Express from the Southward has arrived,  Advices from the Army under Lord Cornwalis. All they have to rejoice at is taken partly from your Papers & part by Surmising. Yesterday Evening Sir George Bridge’s Rodney appeared at the Hook with a Fleet of Ten Sail of
                                the Line & Five Smaller Vessels, to all appearance Frigates, directly from Jamaica, where he left Admiral Walsingham with
                                25 Sail of the Line (others Say but 16) where all was enjoyed in Peace and Quietness—The cause of his quitting the West Indies & coming here is not publicly
                                known, but it‘s generally Supposed he will join Admiral Arbuthnot, which will augment the British Squadron in these Seas to
                                    19 Sail of the Line 2 50’s & 2 40’s & Several respectable Frigates. When this Junction is accomplished, it‘s expected that they are to attack the French, Which from their manifest Superiority they think must undoubtedly
                                yield—Let it be as it will, you may expect a blow will Soon be Struck on Some part of the Continent that is not in a
                                Condition to ward it off—Adml Rodney on his passage fell in with a Brigantine from Charlestown for Jamaica, then in Possession of the Americans, which he recaptured. She has arrived in New York harbour, but as it is Some Time Since She left Port, cannot  us with any thing new—There are  Cannon planted on the City Battery, Some big but chiefly 24 Pounders—The Cork Provision Fleet and English Merchantmen are expected in a Fortnight or three
                                Weeks, but it’s rather uncertain when they will arrive as No proper Accts have been recd at New York when they were to Sail—The Crew of the Guadaloupe were put off Yesterday. She is to Sail on a Cruise this day.
                        Amicus Republicae
                        
                     Enclosure
                                                
                            
                                 18 September 1780
                            
                            
                                
                                     
                                    
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    John Bolten
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Pd Saml Culper
                                    
                                    
                                    
                                    Dr.
                                
                                
                                    
                                    To Cash Paid
                                    
                                    724 for Service
                                    
                                    £34.0.0
                                
                                
                                    
                                    To do  do
                                    
                                    Saml Culper Jur
                                    
                                    15.9.4
                                
                                
                                    
                                    To do  due myself
                                    
                                    
                                    
                                    
                                        11.9.4
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    £60.18.8
                                
                                
                                    
                                    
                                        
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Cr.
                                
                                
                                    
                                    By 
                                    
                                    
                                    
                                    
                                    18.18.8
                                
                                
                                    
                                    Ballance due me 
                                    
                                    
                                    
                                    £42.0.0
                                
                            
                            Which Please forward and oblidge your &c.
                            
                                Saml Culper

                            
                            
                                Sir
                                Setauket, N.Y.  18 September 1780
                                Your favour of the 12 Instant Together with the inclosed, came to hand on the 15 at 12 OClock—I
                                    immediately Set of, and have done all that in me lay, And is communicated in the blanks
                                    inclosed, And it contains much good intelligence. I hope all that, needfull Our Spirits are extreamly low here, We
                                    Pray for your best endvours. The times requirs you to be Vigilant and active Sir George Rodneys Fleat hath arived.
                                    See the Paper—I have induced C Jur. to Shorten the Present rout the letters take, as mentiond in the blank It will
                                    be done in the course of ten days I hope Simelar to your Plan proferd I have made Severl
                                    discoverys of villany but have not time to Write now, forbid the boat  with
                                        Caleb Brewster to come any more and desire G. Trumbull immediately to grant him no
                                    favours—or else it will be too late in my next will State the matter to you in the greatest
                                    hast am your Sincely
                            
                            
                                Saml Culper
                            
                            
                                N.B. 17 D. at the Branch.
                            
                        
                        
                    